Case 18-34808-SLM         Doc 1056-3 Filed 12/22/20 Entered 12/22/20 16:26:03            Desc
                            Certificate of Service Page 1 of 5



RIKER DANZIG SCHERER HYLAND & PERRETTI LLP
Joseph L. Schwartz, Esq. (JS-5525)
Tara J. Schellhorn, Esq. (TS-8155)
Headquarters Plaza, One Speedwell Avenue
Morristown, New Jersey 07962-1981
Telephone: (973) 538-0800
Facsimile: (973) 538-1984
jschwartz@riker.com
tschellhorn@riker.com

-and-

PACHULSKI STANG ZIEHL & JONES LLP
Bradford J. Sandler (NJ Bar No. BS-1367)
Shirley S. Cho (admitted pro hac vice)
780 Third Avenue, 34th Floor
New York, NY 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777
bsandler@pszjlaw.com
scho@pszjlaw.com

Counsel to the Liquidating Trust


                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW JERSEY


In re:                                          Chapter 11

FRANK THEATRES BAYONNE/SOUTH                    Case No. 18-34808 (SLM)
COVE, LLC, et al.,
                         Debtors.               Jointly Administered


                                                CERTIFICATION OF SERVICE


1.       I, Silva Dechoyan:

     represent the _________________ in the above-captioned matter.

     am the secretary/paralegal for Joseph L. Schwartz, who is counsel to The Liquidating Trust

in the above-captioned matter.
Case 18-34808-SLM          Doc 1056-3 Filed 12/22/20 Entered 12/22/20 16:26:03                 Desc
                             Certificate of Service Page 2 of 5



     am the ______________________ in the above case and am representing myself.

2.      On December 22, 2020 , I sent a copy of the following pleading and/or document to the

parties listed in the chart below:

        (i)     Notice of Liquidating Trust’s Motion for Entry of An Order Further Extending
                The Period Within Which The Liquidating Trust May Object to General
                Unsecured Claims;

        (ii)    Liquidating Trust’s Motion for Entry of An Order Further Extending The Period
                Within Which The Liquidating Trust May Object to General Unsecured Claims;

        (iii)   Proposed Order Extending the Period Within Which The Liquidating Trust May
                Object to General Unsecured Claims;

3.      On December 22, 2020, I further caused a copies of the above-referenced pleading to be
served via email (where available) or by regular mail on all parties on the attached service list.


4.      I hereby certify under penalty of perjury that the above documents were sent using the

mode of service indicated.

Dated: December 22, 2020                                              /s/ Tara J. Schellhorn
                                                                        Tara J. Schellhorn




                                                 2
 Case 18-34808-SLM         Doc 1056-3 Filed 12/22/20 Entered 12/22/20 16:26:03         Desc
                             Certificate of Service Page 3 of 5




Name     and   Address     of   Part Relationship of Party to Mode of Service

Served                               the Case

Fran B. Steele, Esq.                 United States Trustee        Hand-delivered
U.S. Department of Justice                                        Regular Mail
Office of the US Trustee                                          Certified mail/RR
One Newark Center, Suite 2100                                     Overnight Delivery (i.e. FedEx)
Newark, NJ 07102-5504                                             E-Mail
                                                                  Notice of Electronic Filing (NEF)
                                                                  Other
                                                                      (as authorized by the court *)
All Parties requesting electronic                                 Hand-delivered
service                                                           Regular Mail
                                                                  Certified mail/RR
                                                                  Overnight Delivery (i.e. FedEx)
                                                                  E-Mail
                                                                  Notice of Electronic Filing (NEF)
                                                                  Other
                                                                      (as authorized by the court *)
               5238555v1




                                                3
                                                  Case 18-34808-SLM                            Doc 1056-3 Filed 12/22/20 Entered 12/22/20 16:26:03                                                                 Desc
                                                                                                 Certificate of Service Page 4 of 5
                                                                                                                  In re: Frank Theatres Bayonne/South Cove, LLC
                                                                                                                               Core/2002 Service List
                                                                                                                              Case No. 18-34808 (SLM)


               DESCRIPTION                                 NAME                       NOTICE NAME                       ADDRESS 1                  ADDRESS 2              CITY    STATE    ZIP         PHONE            FAX                      EMAIL
                                                                                                                401 East Jackson Street,
Counsel to Sony Electronics, Inc.            Akerman LLP                    Attn: Steven R. Wirth, Esq.         Suite 1700                                          Tampa         FL   33602                                      steven.wirth@akerman.com
                                             Buchalter, A Professional
Counsel to Oracle America, Inc.              Corporation                    Attn: Shawn M. Christianson, Esq. 55 Second Street                 17th Floor           San Francisco CA   94105-3493 415-227-0900     415-227-0770   schristianson@buchalter.com
                                                                                                                                               50 Walnut Street,
                                             Chambers of Honorable          Attn: United States Bankruptcy      Martin Luther King, Jr.        3rd Floor,
United States Bankruptcy Judge               Stacey L. Meisel               Court NJ (Newark)                   Federal Building               Courtroom 3D         Newark        NJ   07102                                      Chambers_of_SLM@njb.uscourts.gov
                                             Chatham County Tax
Chatham County Tax Commissioner              Commissioner                   Attn: Theresa C. Harrelson          Post Office Box 8324                                Savannah      GA   31412-8324 912-652-7109     912-652-7101 chathamtaxpmt@chathamcounty.org
Counsel to Seacoast Capital Partners III, L.P.                              Attn: Larry Makel, Eric Lopez                                                                                                          214-981-9901; makel.larry@dorsey.com
and certain affiliates                         Dorsey & Whitney LLP         Schnabel                            300 Crescent Court             Suite 400            Dallas        TX   75201        214-981-9916   646-514-9843 schnabel.eric@dorsey.com
Counsel for Elm Park Capital Management
LLC                                            Foley & Lardner LLP          Attn: Paul J. Labov, Esquire        90 Park Avenue                                      New York      NY   10016-1314 212-682-7474     212-687-2329   plabov@foley.com
Counsel to Gondolier Properties, LLC           Gibbons P.C.                 Atttn: Mark B. Conlan, Esq.         One Gateway Center                                  Newark        NJ   07102      973-596-4500     973-596-0545   mconlan@gibbonslaw.com

The Internal Revenue Service                 Internal Revenue Service                                           2970 Market Street             Mail Stop 5-Q30.133 Philadelphia   PA   19104-5016

Counsel to Dealbrook, LLC, Paramount
Portfolio Crossings TIC #1, LLC, Paramount
Portfolio Pad TIC #1, LLC, Paramount
Portfolio Fulton TIC #1, LLC, and            Kaplin Stewart Meloff Reiter &
Paramount Portfolio LMS TIC #1, LLC          Stein, P.C.                    Attn: William J. Levant, Esquire    910 Harvest Drive              Post Office Box 3037 Blue Bell     PA   19422        610-260-6000   610-684-2020   wlevant@kaplaw.com
                                                                                                                                                                                                                                  KDWBankruptcyDepartment@kelleydrye.
                                                                                                                                                                                                                                  com
                                                                            Attn: James S. Carr, Esq. & Kayci                                                                                                                     jcarr@kelleydrye.com
Counsel to IMAX Corporation                  Kelley Drye & Warren LLP       G. Hines, Esq.                      101 Park Avenue                                     New York      NY   10178        212-808-7800   212-808-7897   khines@kelleydrye.com

Counsel to Water Tower Square Associates     Kurtzman Steady, LLC           Attn: Jeffrey Kurtzman, Esquire     38 N. Haddon Avenue                                 Haddonfield   NJ   08033        856-428-1060                  kurtzman@kurtzmansteady.com
Counsel for Frank Entertainment
Companies, LLC                               Law Offices of William H.
and Frank Theatres Management, LLC           Pillsbury, PLLC                Attn: William H. Pillsbury          3959 Welsh Road #333                                Willow Grove PA    19090      267-518-3445                    wpillsbury@whplawoffices.com
Counsel Lower Saucon Authority               Lesavoy Butz & Seitz LLC       Attn: Jack M. Seitz, Esquire        1620 Pond Road                 Suite 200            Allentown    PA    18104-2255 610-530-270      610-530-2727   jseitz@LesavoyButz.com
                                                                                                                                                                                                                                  krosen@lowenstein.com
                                                                            Attn: Kenneth A. Rosen, Joseph J.                                                                                                                     jdipasquale@lowenstein.com
                                                                            DiPasquale, Eric S. Chafetz,                                                                                                                          echafetz@lowenstein.com
Counsel to the Debtor                        Lowenstein Sandler LLP         Michael Papandrea                 One Lowenstein Drive                                  Roseland      NJ   07068        973-597-2500   973-597-2400   mpapandrea@lowenstein.com
                                                                                                              1180 W Peachtree Street,
Interested Party                             Miller & Martin                Attn: Paul M. Alexander           NW                               Suite 2100           Atlanta       GA   30309        404-962-6449   404-962-6312   Paul.Alexander@millermartin.com
Counsel to Benefit Street Partners and
certain affiliates                           Moore & VanAllen               Attn: Alan Pope                     100 North Tryon Street         Suite 4700           Charlotte     NC   28202-4003                  704-378-2014 alanpope@mvalaw.com
                                                                                                                                                                                                                                Rcorbi@Mosessinger.Com
                                                                            Attn: Richard Corbi, John                                                                                                                           Mparry@Mosessinger.Com
                                                                            Baranello, Mark N. Parry, Jessica                                  405 Lexington                                        212-554-7804; 917-206-4338; Jbonteque@Mosessinger.Com
Counsel to Conflicts                         Moses & Singer LLP             K. Bonteque                         The Chrysler Building          Avenue               New York      NY   10174        212-554-7800 212-554-7700 Jbaranello@Mosessinger.Com

Counsel for Elm Park Capital Management                                  Attn: Patrick J. Neligan, Jr., Esquire                                                                                                                   pneligan@neliganlaw.com
LLC                                          Neligan LLP                 & John D. Gaither, Esquire             325 N. St. Paul Street         Suite 3600             Dallas      TX   75201        214-840-5300   214-840-5301   jgaither@neliganlaw.com
Counsel to Elm Park Capital Management,                                  Attn: Patrick J. Neligan, Jr., John D.                                325 N. St. Paul, Suite
LLC and certain affiliates                  Neligan LLP                  Gaither                                Republic Center                3600                   Dallas      TX   75201                                      pneligan@neliganlaw.com
                                            New Jersey Attorneys General                                        Richard J. Hughes Justice      25 Market Street,
Attorney General of the State of New Jersey Office                       Richard J. Hughes Justice Complex Complex                             P.O. Box 112           Trenton     NJ   08625-0112




                                                                                                                                     Page 1 of 2
                                                 Case 18-34808-SLM                              Doc 1056-3 Filed 12/22/20 Entered 12/22/20 16:26:03                                                      Desc
                                                                                                  Certificate of Service Page 5 of 5
                                                                                                               In re: Frank Theatres Bayonne/South Cove, LLC
                                                                                                                            Core/2002 Service List
                                                                                                                           Case No. 18-34808 (SLM)


              DESCRIPTION                               NAME                           NOTICE NAME                   ADDRESS 1                  ADDRESS 2            CITY   STATE   ZIP      PHONE            FAX                      EMAIL
                                           New Jersey Division of                                                                          50 Barrack Street -
New Jersey Division of Taxation            Taxation                          Compliance and Enforcement      Bankruptcy Unit               9th Floor             Trenton    NJ   08695
                                           Office of the United States       Attn: Eamonn O'Hagan, Assistant Peter Rodino Federal          970 Broad Street,
United States Attorney                     Attorney of New Jersey            U.S. Attorney                   Building                      Suite 700             Newark     NJ   07102                                  Eamonn.OHagan@usdoj.gov
                                           Office of the United States
                                           Trustee for the District of New
United States Trustee                      Jersey                            Attn: Fran Steele               One Newark Center             Suite 2100            Newark     NJ   07102    973-645-3014   973-645-5993   Fran.B.Steele@usdoj.gov
Counsel to Blacksburg APF Partners, LLC    Sills Cummis & Gross P.C.         Attn: George R. Hirsch, Esq.    One Riverfront Plaza                                Newark     NJ   07102    973-643-7000   973-643-6500   ghirsch@sillscummis.com
                                           Warner Bros. Entertainment
Counsel to Warner Bros. Entertainment Inc. Inc.                              Attn: Constance Minnett         4000 Warner Blvd.                                   Burbank    CA   91522    818-954-6007                  Constance.minnett@warnerbros.com




                                                                                                                                 Page 2 of 2
